Title: To Benjamin Franklin from Thomas Pickerin, 23 December 1778
From: Pickerin, Thomas
To: Franklin, Benjamin


Sr.
Brest December 23. 1778
Sence my Arival here I have ben infornd. that the Marchants of the La Constance has laid a claime to the Ship and Corgo before I atempted the saile of the Ship and Cargo I made my Self acquainted with the laws and Customs of France which was if any Prises or Prisses that was taken by the Enemy being in there hands more then Twenty four Hours then Retaken was a total prise to the Ratakers. Sr. you frindship in seaking into this matter I shall take as a Great Favour; the laws France I Expect to be Governed by without Your Asistance I am afraid of haveing the Ship Hampden detaind. when she is ready for Sea. Your. most Hum Servt
Thos. Pickerin
 
Notation: Thoms. Pickerin 23. Dec. 1778—
